      Case: 1:21-cv-03920 Document #: 1 Filed: 07/23/21 Page 1 of 7 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PERRY CHAPMAN,                                )
                                              )
                       Plaintiff,             )       No.
                                              )
     v.                                       )       Judge
                                              )
BETHESDA MANOR WEST                           )
ASSOCIATION, INC.,                            )       JURY TRIAL DEMANDED
                                              )
                       Defendant.             )

                                          COMPLAINT


          NOW COMES the Plaintiff, PERRY CHAPMAN (“Plaintiff”), by his attorney Barry A.

Gomberg and Luanne M. Galovich of Barry A. Gomberg & Associates, Ltd., for his Complaint

against the Defendant, BETHESDA MANOR WEST ASSOCIATION, INC., and alleges as

follows:


                            NATURE OF ACTION AND PARTIES

          1.    This civil action is brought by the above-named individual plaintiff who seeks

redress for the Defendant’s violations of his rights under the Fair Labor Standards Act, 29 U.S.C.

§ 201, et. seq. and for violations of the Illinois Minimum Wage Act (“IMWA”), 820 ILCS §105

et seq. and Illinois Wage Payment and Collection Act, 820 ILCS 115/1, et seq. (“IWPCA”), and a

common law claim of civil fraud.

          2.    Plaintiff, Perry Chapman, is an individual residing in Chicago, Illinois.

          3.    Plaintiff was not paid for all hours worked and was not paid any wages including

overtime rate of pay for hours worked in excess of forty hours in a given workweek, in violation

of the Fair Labor Standards Act (“FLSA”).



                                                  1
      Case: 1:21-cv-03920 Document #: 1 Filed: 07/23/21 Page 2 of 7 PageID #:2




       4.      Plaintiff worked approximately 14 hours of overtime per week or approximately

1,694 hours of overtime total from July 23, 2018 through November 12, 2020 (approximately 121

weeks) at $17.96 time and one-half ($11.97 x 1.5) for a total of approximately $30,424.24 for

overtime owed to Plaintiff for which he was not paid for those work hours in any manner.

       5.      Upon information and belief, Defendant, Bethesda Manor West Association, Inc.,

is a private domestic corporation with its operations in Chicago, Illinois.


                                 JURISDICTION AND VENUE

       6.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331, this case

arising under the laws of the United States, 28 U.S.C. § 1337, this action arising under Acts of

Congress regulating commerce, and 28 U.S.C. § 1367. The Court has personal jurisdiction over

Defendant pursuant to Federal Rule 4 (k)(1), in that Defendant has sufficient contact with the state

of Illinois as it conducted business within the state. See 735 ILCS 5/2-209.

       7.      Defendant is an enterprise that regularly and recurrently have at least two

employees engaged in commerce.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c).


                                  COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA

       1-8.    Plaintiff re-alleges and incorporates by reference all the above allegations.

       9.      This lawsuit arises out of Defendant’s practice of knowingly and willfully refusing

to pay the Plaintiff for all compensable work time and for failing to pay any wages for overtime

work hours for those weeks when he worked more than 40 hours in a particular week.

       10.     At all times relevant, Plaintiff was a non-exempt employee of the Defendant, as

defined by the FLSA.



                                                 2
       Case: 1:21-cv-03920 Document #: 1 Filed: 07/23/21 Page 3 of 7 PageID #:3




         11.    Plaintiff’s hourly rate of pay was $ 11.97 per hour.

         12.    Plaintiff was employed by the Defendant from January 2, 2012 through November

12, 2020.

         13.    At all times relevant, Defendant was an employer, as defined by the FLSA and

Illinois state law.

         14.    Defendant is engaged in interstate commerce as that term is used in the FLSA.

         15.    During the course of employment with Plaintiff was not exempt from overtime

wages.

         16.    Defendant failed to pay Plaintiff time and one half for overtime hours worked.

         17.    During the course of his employment with Defendant, the Plaintiff routinely

worked in excess of 40 hours per week.

         18.    Despite the fact that the Plaintiff was not an exempt employee, Defendant did not

pay him the proper wages he was owed, including payment of all compensable time and payment

of overtime wages for work in excess of 40 hours per week.

         19.    Under the FLSA, the Plaintiff was entitled to be paid overtime for all hours worked

over 40 in a given work week.

         20.    The overtime rate is computed by multiplying 1.5 times an employee’s regular

hourly rate, which includes all nondiscretionary compensation paid to employees.

         21.    Defendant failed to compensate the Plaintiff at the overtime rate for work

performed in excess of 40 hours per week in violation of the FLSA.

         22.    Defendant’s violation of the FLSA for failure to pay the Plaintiff overtime wages

was willful and deliberate.




                                                 3
      Case: 1:21-cv-03920 Document #: 1 Filed: 07/23/21 Page 4 of 7 PageID #:4




       23.      Upon information and belief, Defendant’s practices as described above were not

approved in writing by the United States Department of Labor.

       24.      Upon information and belief, Defendant’s practices were not based upon

Defendant’s review of any policy or publication of the United States Department of Labor.

       25.      Due to Defendant’s violation of the FLSA, the Plaintiff is entitled to recover from

Defendant his unpaid compensation, liquidated damages, reasonable attorneys’ fees, and the costs

of this action, pursuant to 29 U.S.C. § 216(b).


                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

             a. Award all actual damages suffered by the Plaintiff;

             b. Enter an order declaring that Defendant willfully violated the overtime provisions

                of the FLSA;

             c. Award the Plaintiff damages in the amount of overtime wages required by the

                FLSA improperly denied him by Defendant’s actions;

             d. Award the Plaintiff liquidated damages equal to Plaintiff’s unpaid overtime

                compensation under the FLSA;

             e. Award the Plaintiff post-judgment interest;

             f. Award the Plaintiff reasonable attorneys’ fees as well as the costs of this action;

                and

             g. Award such other and further relief as this Court deems necessary and proper,

                including but not limited to appropriate injunctive relief against any and all ongoing

                unlawful employment practices.




                                                  4
      Case: 1:21-cv-03920 Document #: 1 Filed: 07/23/21 Page 5 of 7 PageID #:5




                                  COUNT II
                 FAILURE TO PAY OVERTIME UNDER ILLINIOS LAW

         1-8.   Plaintiff repeats and re-alleges the above paragraphs.

         9.     This lawsuit arises out of Defendant’s practice of knowingly and willfully refusing

to pay the Plaintiff for all compensable work time and for failing to pay any wages for overtime

work hours for those weeks when he worked more than 40 hours in a particular week.

         10.    At all times relevant, Plaintiff was a non-exempt employee of the Defendant.

         11.    Plaintiff’s hourly rate of pay was $ 11.97 per hour.

         12.    Plaintiff was employed by the Defendant from January 2, 2012 through November

2, 2020.

         13.    At all times relevant, Defendant was an employer, as defined by Illinois state law.

         14.    During the course of employment with Plaintiff was not exempt from overtime

wages.

         15.    Defendant failed to pay Plaintiff time and one half for overtime hours worked.

         16.    During the course of his employment with Defendant, the Plaintiff routinely

worked in excess of 40 hours per week.

         17.    Despite the fact that the Plaintiff was not an exempt employee, Defendant did not

pay him the proper wages he was owed, including payment of all compensable time and payment

of overtime wages for work in excess of 40 hours per week.

         18.    Plaintiff is entitled to actual and liquidated damages for Defendant’s actions.

         20.    Illinois law provides that an employee must be paid overtime, equal to 1.5 times

the employee’s regular rate of pay for all hours worked in excess of forty per week. Illinois

Minimum Wage Law, 820 ILCS §105/4a et. seq.

         21.    Defendant failed to pay the Plaintiff for overtime hours worked.



                                                  5
      Case: 1:21-cv-03920 Document #: 1 Filed: 07/23/21 Page 6 of 7 PageID #:6




       22.    The foregoing actions of Defendant constitute violations of the Illinois Minimum

Wage Law, 820 ILCS §105 et. seq. Defendant’s actions were willful and not in good faith.

       23.    Defendant is liable to the Plaintiff for actual damages, equitable relief, recovery of

attorneys’ fees and costs, and prejudgment interest as provided by law, pursuant to the Illinois

Minimum Wage Law, 820 ILCS §105 et. seq.


                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

              a. Award all actual damages suffered by the Plaintiff;

              b. Enter an order declaring that Defendant willfully violated the overtime

                  provisions of the IMWA;

              c. Award the Plaintiff damages in the amount of overtime wages required by the

                  IMWA improperly denied him by Defendant’s actions;

              d. Award the Plaintiff punitive damages;

              e. Award the Plaintiff prejudgment interest pursuant to the IMWA;

              f. Award the Plaintiff post-judgment interest;

              g. Award the Plaintiff reasonable attorneys’ fees as well as the costs of this action;

                  and

              h. Award such other and further relief as this Court deems necessary and proper,

                  including but not limited to appropriate injunctive relief against any and all

                  ongoing unlawful employment practices.




                                                6
      Case: 1:21-cv-03920 Document #: 1 Filed: 07/23/21 Page 7 of 7 PageID #:7




                                      Respectfully submitted,

                                      PERRY CHAPMAN

                                      By:    /Barry A. Gomberg
                                             Attorney for Plaintiff
Barry A. Gomberg
Luanne M. Galovich
Barry A. Gomberg & Associates, Ltd.
53 West Jackson Blvd., Suite 1350
Chicago, Illinois. 60604
(312) 922-0550
gomberglaw@aol.com


Dated: July 23, 2021




                                         7
